Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153016(70)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  HARTLAND GLEN DEVELOPMENT, LLC,                                                                           Joan L. Larsen,
          Petitioner-Appellant,                                                                                       Justices
                                                                    SC: 153016
  v                                                                 COA: 321347
                                                                    Tax Tribunal: 00-423343,
                                                                         00-427021
  TOWNSHIP OF HARTLAND,
             Respondent-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of petitioner-appellant to extend the time
  for filing its reply is GRANTED. The reply submitted on March 4, 2016, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 9, 2016
                                                                               Clerk